Citation Nr: 1231900	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  10-14 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel


INTRODUCTION

The Veteran had active service from January 1979 to April 1979 and from June 2005 to October 2006, including service in the Southwest Asia Theater of Operations from September 19, 2005, to September 4, 2006, and relevant periods of Army National Guard service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 decision of the St. Louis, Missouri, Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Prior to the Board promulgation of a decision on his service connection claim for a low back disability, the Veteran's submitted a May 2012 Appeal to Board of Veterans' Appeals (VA Form 9) and requested the opportunity to testify at a Board hearing at his local RO.  The Veteran's request for a hearing should be honored; therefore, the Board is without discretion and must remand the claim, as to provide such opportunity.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704, 20.1304 (2011).

Accordingly, the case is REMANDED for the following action:

The RO should contact the Veteran, as well as his representative, and schedule him for a hearing before a Veterans Law Judge, sitting at the appropriate RO, in accordance with applicable laws and regulations.  A copy of the notice sent to the Veteran should be associated with the claims folder.  After the hearing is conducted, the Veteran withdraws the hearing request, or he fails to report for the scheduled hearing, the claims folder should be returned to the Board for appellate review.   

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


